 Case 1:21-cr-20106-RNS Document 11 Entered on FLSD Docket 03/11/2021 Page 1 of 1


                                          M INUTE O RD ER                                                     Page 3

                           Chief M agistrate ludge John J.O 'Sullivan
                   AtkinsBuildingCourthouse -5th Floor                           Date:3/10/21       Tim e:1:00 p.m.
Defendant: 2) FidalgisFont                  J#:33831-509 Case#: 21-20106-CR-SCOLA
AUSA:                                        u          Attorney: BarryW ax,Tem poraryCounsel
Vjojation: OnS9ir3W toCommitMailFraudandWireFraud,           sUrr/ArrestDate:3/10/21            YOB:1967
           M ailFraud,M oneyLaundering
Proceeding: InitialAppearance                                       CJA Appt:
Bond/PTD Held:C Yes ' o                  Recommended Bond:
Bond Setat:                                                         Co-signed by:
       Surrenderand/ordo notobtainpassports/traveldocs                   Language:                      *
        eportto PTSas Irected/            x'sa week/month by              Disposition:
       phone:       x'       /monthin person
    Random urine testing by Pretrial
 r- Services                                                                                                          *
    Treatm entasdeem ed necessary                                                                                 R
 f-' Refrain from excessive use ofalcohol
 Rr    Participateinmentalhealthassessment&treatment                                     --             *
 NC    Maintainorseekfull-timeemployment/education
 NC    Nocontactwithvictims/witnesses,exceptthroughcounsel                                              v
 RC    Nofirearms                                                                                                     .
 f- Nottoencumberproperty                                                                     >               .
       Maynotvisittransportationestablishments                                                                Q /'à
                                                                                                                      oJè J
       HomeConfinement/ElectronicM onitoring and/or
       Curfew             pm to           am ,paid by                                               .
 C Allowances:M edicalneeds,courtappearances,attorney visits,
   religious,em ploym ent
 Rr Travelextendedto:                                                        yjmefromtodayto                excluded
 V     Other:                       3-        *    *                         from SpeedyTrialCl
                                                                                              ock
NEXT            EAM NCE   Date:           Tim e:           Judge:            A             Place:
 eportRE Coun 1:                                                         I           -
PTD on earing' .
Preli Arraig orRem oval:
StatusCon erence RE:
D.A.R. l .-               : --                                  Timeincourt:
                                   s/lohnJ.O'Sullivan                                    ChiefM agistrateJudge
